Appeal from an order of the Supreme Court, Ontario County (Kenneth R. Fisher, J.), entered January 19, 2006. The order, among other things, granted that *1172part of the motion of plaintiff for the costs and expenses incurred with respect to its discovery motions.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying that part of the motion for costs and expenses and as modified the order is affirmed without costs.
Same memorandum as in National Bank of Geneva v Case Credit Corp. (37 AD3d 1169 [2007]). Present—Scudder, P.J., Hurlbutt, Gorski and Martoche, JJ.